Case 2:21-cv-00019-SPC-NPM Document 17 Filed 04/15/21 Page 1 of 4 PageID 82




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

JENNIFER MAGALHAES, an
individual

             Plaintiff,

v.                                               Case No: 2:21-cv-19-SPC-NPM

MOORE PROPERTY
MANAGEMENT, LLC,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendant Moore Property Management, LLC’s

Motion for Summary Judgment (Doc. 12), along with Plaintiff Jennifer

Magalhaes’ response in opposition (Doc. 15).2 For the below reasons, the Court

denies the motion.

       About three months ago, Plaintiff sued Defendant for disability

discrimination under the Americans With Disabilities Act (“ADA”) and the

Florida Civil Rights Act (“FCRA”). (Doc. 1). She claims Defendant unlawfully



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.

2Defendant has elected not to reply under Local Rule 3.01(d), and the time to do so has
expired.
Case 2:21-cv-00019-SPC-NPM Document 17 Filed 04/15/21 Page 2 of 4 PageID 83




fired her because she requested days off as a reasonable accommodation for

her broken elbow. Defendant contemporaneously answered the Complaint and

moved for summary judgment. (Doc. 11; Doc. 12). The motion is at issue.

      Defendant argues that it is not a covered employer under the ADA and

FCRA because it employs less than the requisite fifteen individuals.          As

support, it attaches the affidavit of its independent certified public accountant

who says Defendant employed twelve people during the relevant period. (Doc.

12-1). Plaintiff opposes the motion as premature.

      After reviewing the record and applicable law, the Court has three

reasons to deny the motion. First, the motion does not pass Federal Rule of

Civil Procedure 56(d). That rule says a court may, among other things, deny a

motion for summary judgment if the nonmovant shows by affidavit it cannot

present facts essential to justify its opposition. Fed. R. Civ. P. 56(d). Here,

Plaintiff submits an affidavit attesting that Defendant employed over fifteen

people during the relevant time. She knows so because of her former position

as an accounts receivable specialist. (Doc. 15-1 at 1, ¶ 4). Plaintiff also names

several individuals who work for Defendant that Defendant did not include in

its representation of employing only twelve people. (Doc. 15-1 at 2, ¶¶ 6-7).

Plaintiff also attaches a report from the Florida Secretary of State’s Division

of Worker’s Compensation that shows Defendant employs twenty-three

workers as of two months ago. At a minimum, questions of fact remain as to




                                       2
Case 2:21-cv-00019-SPC-NPM Document 17 Filed 04/15/21 Page 3 of 4 PageID 84




how many employees Defendant employed—Plaintiff says at least over twenty

and Defendant says no more than twelve. Discovery is needed to flesh out this

issue. So, at this early stage of litigation, the Court finds the motion for

summary judgment to be premature.

      Second, the Court rejects Defendant’s passing argument it lacks subject

matter jurisdiction because Defendant is not a covered employer. It is settled

law that the numerical threshold enumerated in the ADA’s definition of

“employer” is not a prerequisite to subject matter jurisdiction. See Arbaugh v.

Y & H Corp., 546 U.S. 509, 516 (2006) (holding that “the threshold number of

employees for application of Title VII is an element of a plaintiff’s claim for

relief, not a jurisdictional issue”); Aparicio v. Creative Glass Prod., Inc., No.

2:14-CV-467-FTM-38DNF, 2014 WL 5590823, at *2 (M.D. Fla. Nov. 3, 2014)

(“This Court has subsequently cited Arbaugh for the proposition that the

ADA’s numerical employee threshold is also not a jurisdictional issue.”);

Powers v. Avondale Baptist Church, No. 3:06CV363J33MCR, 2007 WL

2310782, at *2 (M.D. Fla. Aug. 9, 2007) (“While Title VII and ADA have

numerical employee thresholds, these thresholds are not the properly

considered in a Rule 12(b)(1) motion challenging the Court’s jurisdiction”).

Defendant is thus not entitled to summary judgment on its jurisdictional

argument.




                                       3
Case 2:21-cv-00019-SPC-NPM Document 17 Filed 04/15/21 Page 4 of 4 PageID 85




      Third, Defendant’s motion does not comply with the Court’s summary

judgment procedure. Each motion for summary judgment must include a

specifically captioned section titled, “Statement of Material Facts,” that lists

each material fact alleged not to be disputed in separate, numbered

paragraphs.3 Failure to follow this procedure is grounds alone for dismissing

a motion for summary judgment without prejudice.

      Accordingly, it is now

      ORDERED:

      Defendant Moore Property Management, LLC’s Motion for Summary

Judgment (Doc. 12) is DENIED.

      DONE and ORDERED in Fort Myers, Florida on April 15, 2021.




Copies: All Parties of Record




3The Court’s procedure is found on the undersigned’s website and in the standard Case
Management and Scheduling Order.




                                         4
